Case 8:19-cv-OO423-WF.]-SPF Document 19 Filed 04/12/19 Page 1 of 3 Page|D 492

@

~l

(."

IN THE UNITED STATES DISTRIC COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

Name: Marc Timothy Smith

Address: C/O Lien Holder, 8466 Lesourdsville West Chester Road
West Chester, Ohio 45069-1929

Phone: 513 341-6272

Email Address: elsmarmarc@icloud.com

Pro Se

 

Case Number: M.D.Fla._8_19-cv-00423-WFJ-SPF
Case Number: 8:19-cv-423-T-0ZSPF

Judge William F. Jung

Magistrate Judge Sean P. Flynn

MOT|ON FOR PERM|SS|ON FOR ELECTRON|C CASE FlLlNG (PACER
SUBM|SS|ON ACCESS)

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually.

Plaintiffs,
WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY

SYSTEM, PC, a Pennsylvania

Corporation,

Page 1 of 3

Case 8:19-cv-OO423-WF.]-SPF Dooument 19 Filed 04/12/19 Page 2 of 3 Page|D 493

GUBERMAN PMC, a Connecticut
Corporation,
DARYL GUBERMAN,

an Individual,

DONALD LABELLE, an Individual

MARC TIMOTHY SMITH, individually,
and d/b/a/ CAYMAN BUSINESS SYSTEMS

Pro Se Defendant.

 

Court: Florida Middle District Court
Office: Tampa Offlce
County: Hillsborough

 

Case number: M.D.Fla._8_19-cv-00423-WFI-SPF

As (the Defendant Pro Se) Marc Timothy Smith in the above-captioned matter, I
respectfully ask the Court for permission to participate in electronic case filing (“e-
filing”) in this case. l hereby affirm that:
l. l have reviewed the requirements for e-flling and agree to abide by them.
2. l have been allowed to e-file in Case M.D.Fla._8-15-cv-00011.
3. l understand that once I register for e-flling, I will receive notices and documents
only by email in this case and not by regular mail.
4. l have regular access to the technical requirements necessary to e-flle
successfully:

a. A computer with intemet access;

Page 2 of 3

Case 8:19-oV-OO423-WF.]-SPF Dooument 19 Filed 04/12/19 Page 3 of 3 Page|D 494

b. An email account on a daily basis to receive notifications from the Court and
notices from the e-flling system.

c. A scanner to convert documents that are only in paper format into electronic
flles;

d. A printer or copier to create required paper copies such as chambers copies;

e. A word-processing program to create documents; and

f. A pdf reader and a pdf writer to convert word processing documents into pdf

format, the only electronic format in which documents can be e-filed.

I declare under penalty of perjury that the forgoing
is true and correct.

Dated and respectfully submitted using the US
Postal Service Certified Mail this _@_ day of

BQ,`D`, 2019.

Marc Timothy Smith (Defendant pro se)

By: \(Y\@~N`C, z\¢»\“j("\'

C/O: Property Lien I-Iolder

8466 Lesourdsville West Chester Road
West Chester, Ohio 45069-1929

Tel: 513 341-6272

Email: elsmarmarc@icloud.com

Date: 3 day of F€gvsl ,2019

Page 3 of 3

